Citation Nr: 0944691	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-39 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
previously diagnosed as depression, currently evaluated as 50 
percent disabling, beginning March 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1983 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the Veteran a 50 
percent rating for his bipolar disorder, previously diagnosed 
as depression, beginning March 30, 2005.

In his December 2006 Form 9, the Veteran did not indicate 
whether he wanted a Board hearing.  In December 2006, the RO 
wrote a letter to the Veteran requesting that he indicate 
whether he wanted a Board hearing.  The Veteran responded 
that he did not want a Board hearing.  Therefore, no Board 
hearing was provided.  See 38 C.F.R. § 20.704 (2009).

The Board notes that the Veteran filed a claim for 
compensation for bipolar disorder on March 30, 2005.  The 
Veteran's claim for "compensation" for his bipolar disorder 
was not a notice of disagreement with the October 2004 RO 
decision, which continued the 30 percent rating for his 
depression.  The RO appears to have treated the Veteran's 
claim as a new claim.  The RO later determined that the 
Veteran's bipolar disorder and depression should be rated as 
one disability.  For these reasons, the Board finds that the 
Veteran's claim for bipolar disorder was a claim for higher 
rating for his psychiatric disabilities.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (Feb. 17, 2009) (The appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction his mental condition), 
Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009).  The 
issue of an earlier effective date for the claimed bipolar 
disorder is being remanded for the issuance of a Statement of 
the Case.  The Board finds that the increased rating claim 
before the Board is not inextricably intertwined with the 
earlier effective date claim.  But see Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

The issue of an earlier effective date for the Veteran's 
bipolar disorder, previously diagnosed as depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Beginning March 30, 2004, evidence indicates a moderate 
social and occupational impairment due to bipolar disorder, 
with findings of disturbances of motivation and mood and 
difficulty establishing work and social relationships.

2.  Beginning March 30, 2004, the Veteran's service-connected 
bipolar disorder is not productive of suicidal ideation, 
obsessional rituals, near-continuous panic attacks, 
unprovoked violence, spatial disorientation, or neglect of 
personal appearance or hygiene; although, his depression does 
affect his attendance at work, his bipolar disorder has not 
precluded him from working or establishing effective 
relationships with others.


CONCLUSIONS OF LAW

1.  Beginning March 30, 2004, the criteria for an evaluation 
of 50 percent for bipolar disorder were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9432 (2009).

2.  Beginning March 30, 2004, the criteria for an evaluation 
in excess of 50 percent for a bipolar disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9432 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in May 2005 and August 2006.  He 
received VCAA notice on the fourth or fifth Dingess elements 
in a March 2006 letter.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The May 2005 and March 
2006 letters was sent prior to the RO's initial decision, but 
there was a timing deficiency with regard to the August 2006 
notice letter.  This timing deficiency was cured, however, by 
readjudication of the claim in an October 2006 statement of 
the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-
4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in September 2005 and 
September 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board acknowledges that the claims file 
was not available for review during the September 2005 
examination, but the examiner submitted an addendum to the 
September 2005 examination report in February 2006, after 
reviewing the Veteran's claims file.  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Entitlement to an Increased Evaluation for Bipolar 
Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9432, a 50 percent 
disability evaluation is warranted for a bipolar disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for a bipolar 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for a 
bipolar disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted below, numerous treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF score in the range of 61 to 70 
contemplates mild symptoms, with some difficulty in 
occupational and social functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Notably, a score in the range of 51 to 60 
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41 to 50 reflects a serious 
level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).

In this case, the Veteran was originally assigned a 30 
percent disability rating for depression.  A 30 percent 
rating was continued in an October 2004 RO decision.  In a 
May 2006 RO decision, the RO assigned a 50 percent disability 
rating for bipolar disorder, previously diagnosed as 
depression, effective March 30, 2005.

A March 2004 VA group therapy session, the Veteran reported 
getting along at work better than he had previously.  His 
communication had greatly improved, although he still had 
rigid thinking.  

Also in March 2004, a VA treatment record showed the 
Veteran's report of being up and down with his bipolar 
disorder and that he had to drink a bit more.  His affect was 
constricted and labile.  His speech was normal.  He had poor 
sleep.  He was diagnosed with PTSD and bipolar disorder (the 
claims file later corrects the PTSD diagnosis stating that 
the Veteran does not have PTSD).  He was assigned a GAF score 
of 65.

An August 2004 VA treatment record shows that the Veteran 
claims that his attitude has improved according to his work 
friends.  The Veteran stated that he does not want to work.  
He noted that he may go to work for five minutes and then 
leave.  He stated that he feels more secure and safe at home.  
His mood was dysphoric and anxious and his affect was mildly 
constricted.  His speech was normal.  His sleep was fair.  
His thoughts were goal directed.  A GAF score of 68 was 
assigned by his counselor.

During a November 2004 treatment record, the Veteran was 
anxious, his affect was mildly constricted.  He was sleeping 
well.  His speech was normal and his energy was fair.  His 
thoughts were goal directed and coherent.  He had no suicidal 
or homicidal thoughts.  He was assigned a GAF score of 65.  

In December 2004, the Veteran reported that he had been out 
of work for two weeks due to his depression.  The counselor 
suggested that he speak with his physician about his cycles 
into depression.  He had no suicidal or homicidal ideation.  
His thoughts were logical and goal directed.  Speech was 
normal and judgment was intact.  His affect was constricted.

In a March 2005 VA treatment record, the Veteran reported 
trouble sleeping and mood swings.

In an April 2005 treatment record, the Veteran was a bit loud 
and stated that he did not want to work.  His affect was 
mildly constricted.  His mood was dysphoric.  He reported 
sleeping poorly.  He was assigned a GAF score of 60.

In a June 2005 treatment record, the Veteran appeared 
depressed.  His affect was constricted.  He reported that his 
depression had recently been worse, and he was having 
difficulty dealing with the stress of his job.  The Veteran 
reported drinking alcohol to deal with the pressures of his 
job and demands placed on him.  He reported that he cannot 
relax.

In September 2005, the Veteran was afforded a VA examination 
for his mental disorders.  The Veteran reported that he 
believed his depression was secondary to his service-
connected sarcoidosis.  He reported that is unable to play 
sports due to his sarcoidosis.  He reported continued 
depressive symptoms such as depressed mood, decreased energy 
level, anhedonia, irritability, decreased concentration and 
insomnia, despite being on medications.  The Veteran also 
reported that his irritability had led him to get in physical 
fights (Once with a barber and once at a bachelor party).  
Alcohol was involved in the bachelor party fight.  The 
Veteran reported forgetting words and not being able to talk 
at times.  The Veteran did not describe any clear manic 
symptoms but did report having gone on spending sprees and 
filing bankruptcy.  He reported that has alcohol use has 
increased.  He has a history of DUI's in 1985 and 1998.  He 
reports drinking daily.  The Veteran reported that he has 
been working at the post office for the last seven years.  
During the examination, the Veteran first reported that he 
misses days from work due to problems with particles 
associated with sorting the mail and their effects on his 
lungs and eyes.  Later in the examination, the Veteran 
admitted that he primarily missed work because of depression 
and a lack of energy to get out of bed to go to work.  He 
also noted missing work due to frustration, irritability, and 
depression.  He is currently struggling to make ends meet 
financially and spends most of his extra money on liquor.  He 
reported pushing people away from him and having less 
interaction with others at his job.  The Veteran says that he 
has used all his annual leave and most of his sick leave.  He 
continues to see the same girlfriend for seven or eight 
years.  They choose to live separately because she has 
children.  The Veteran reported hearing mumbling, at times, 
when he is home alone, but denies any frank auditory or 
visual hallucinations or delusions.  He denied suicidal or 
homicidal thoughts.  He was diagnosed with bipolar disorder 
on a provisional basis.  The examiner stated that because the 
Veteran's treatment records were not available for review, 
clear manic episodes could not be determined.  The examiner 
noted that the Veteran's diagnostic situation was further 
complicated by his alcohol and it is unclear whether these 
symptoms happen in isolation of each other.  The Veteran 
reported no significant changes in his mental health status, 
since his last examination.  The examiner also noted that 
alcohol may exacerbate symptoms associated with depression or 
mania.  The examiner requested that the Veteran's claims file 
be provided because rendering an opinion as to diagnosis or 
disability would be mere speculation.

In an October 2005 treatment record, the Veteran reported 
having trouble sleeping and having erectile dysfunction.  His 
mood was anxious and affect mildly constricted.  He was 
assigned a GAF score of 50.

In February 2006, the claims file was provided to the 
September 2005 examiner.  After reviewing the claims file, 
the examiner concluded that the Veteran had bipolar disorder 
and alcohol dependence.  The examiner noted that it was at 
least as likely as not that his bipolar disorder is a 
continuation of his previous diagnosis of depression.  The 
Veteran continues to abuse alcohol, which can contribute to 
mood disorder symptoms, although he clearly has symptoms of 
mood disorder when abstinent from alcohol.  The examiner 
reported no significant changes in mental health status since 
his last evaluation, at which time, he was rated to be 
moderately disabled both occupationally and socially related 
to his mood disorder.

In February 2006, the Veteran reported to his VA counselor 
that he had just received a DUI.  The Veteran was not ready 
to give up alcohol yet.

In March 2006, the Veteran reported to his VA physician that 
he had gotten a DUI last month.  His affect was mildly 
constricted.  His sleep was poor, and he had decreased 
energy.  He was assigned a GAF score of 49.

In April 2006, the Veteran talked with his counselor about a 
treatment plan.  The Veteran noted that he had mood swings, 
insomnia with nightmares and communication difficulties.  

In a September 2006 treatment records, the Veteran reported 
that his depression was kicking in again and that he could 
not go to work.  His affect was full range.  His sleep was 
poor and energy and interests were decreased.  He was 
assigned a GAF score of 50.  

In September 2006, the Veteran was afforded another VA 
examination for his mental disorder.  The claims file was 
available for review.  The Veteran reported feeling irritable 
and having short-term memory and concentration difficulties.  
He also reported having sleep difficulties and having a 
depressed mood.  He has difficulty getting out of bed.  He 
likes to be alone and noted that he has some symptoms of 
mania (feeling hyper and euphoric).  The Veteran reported 
that he was employed by the post office working on the 2nd 
shift.  He had been missing work due to his inability to get 
along with other people.  He reported he went to work the day 
before, became irritable and had to leave.  He has used up 
all of his annual leave and is using unpaid leave.  He is 
trying to move to another area of the post office, but they 
will not move him because he has missed 70 days in his 
current position.  The examiner noted that he lives with his 
girlfriend.  He has never been married and has no children.  
The Veteran reported using alcohol to minimize his symptoms.  
He noted that he received a DUI citation in January and has 
two other DUI's in the past.  Upon examination, the Veteran 
was adequately dressed and groomed.  His eye contact with 
within normal limits, and he was alert and oriented time, 
place, and person.  Intelligence was within average range.  
His insight and judgment were within normal limits.  There 
was no evidence of any thought or perceptual disturbance.  
The examiner diagnosed the Veteran with bipolar disorder, 
with a most recent episode of depression.  A GAF score of 60 
was assigned.  The examiner noted that the Veteran's symptoms 
were interfering with his occupational and social functioning 
to a moderate degree.  He denied that his medication is 
helping his symptoms at all.  

In an October 2006 treatment record, the Veteran's treatment 
plan was updated.

Following the most recent VA examination, the Veteran filed a 
Form 9 stating that he does not live with his girlfriend and 
that he lives alone.  He also noted that he has used all of 
his sick leave due to his depression and mood swings.  He 
stated that he had been turned down for a job due to his 
missed days.  He also noted that his attention span was very 
short, and he had difficulty making decisions under stress.  
He also noted that he has trouble talking with people and 
making friends.  He noted that he has been drinking more and 
that he received a DUI citation this year.  The Board notes 
that these statements made by the Veteran do not appear to be 
new symptoms.  With the exception of the statement that the 
Veteran is not living with this girlfriend, the September 
2006 VA examiner appears to have considered all of these 
statements made by the Veteran in his examination report.  
(Another VA examination acknowledges that the Veteran lives 
alone.)  Therefore, the Board does not find that a new 
examination is warranted.  
 
The Board has reviewed the above evidence of record and 
concludes that there is sufficient evidence to allow for a 50 
disability rating beginning March 30, 2004.  The Board is 
aware that the Veteran filed his claim for his bipolar 
disorder on March 30, 3005; however, under 38 C.F.R. § 
3.400(o)(2), an effective date can be assigned the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from such date.  

For the period from March 30, 2004 until March 29, 2005, the 
evidence reflects that the Veteran exhibits such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the Veteran claimed that his 
attitude has improved according to his work friends in an 
August 2004 treatment record, the Veteran stated that he does 
not want to work and that he may go to work for five minutes 
and then leave.  He stated that he feels more secure and safe 
at home.  His mood was dysphoric and anxious and his affect 
was mildly constricted.   During this period the Veteran 
reported being out of work for two weeks due to his 
depression.  This evidence shows that a higher rating of 50 
percent is warranted beginning March 30, 2004.

Although the Board finds that a higher rating of 50 percent 
is warranted beginning March 30, 2004, there are insufficient 
findings to support an evaluation in excess of 50 percent for 
the Veteran's bipolar disorder beginning March 30, 2004.

While the evidence reflects that the Veteran exhibits such 
symptoms as depression, impaired impulse control (on two 
occasions), difficulty adapting to stressful circumstances at 
work, and difficulty making friends, there is no suggestion 
of suicidal ideation, near-continuous panic attacks, 
obsessional rituals, speech problems, spatial disorientation, 
and neglect of personal hygiene.  Even though the Veteran 
reported that he is mostly socially isolated, the September 
2005 VA examination notes that the Veteran has maintained a 
relationship with his girlfriend for seven to eight years.   
The Veteran reported getting into a physical altercation 
twice in the past.  One incident involved alcohol.  The 
second incident was with a barber.  The specific 
circumstances surrounding the altercation with the barber are 
unclear, but it appears that these two fights were isolated 
incidences.  The record does not show that the Veteran has 
had unprovoked irritability with periods of violence.  While 
he has been impacted by his bipolar disorder symptomatology, 
he is generally functioning at a moderate level.

The Board is mindful that the Veteran has been assigned a 
range of GAF scores during the pendency of this appeal.  In 
March 2004, the Veteran was assigned a GAF score of 65.  In 
August 2004, a GAF score of 68 was assigned.  He was assigned 
a GAF score of 65 in November 2004.  A GAF score of 60 was 
assigned in April 2005.  In October 2005, a 50 GAF score was 
assigned.  In March 2006, a GAF score of 49 was assigned.  In 
September 2006, a GAF score of 50 was assigned.  During the 
most recent VA examination, a GAF score of 60 was assigned.  
Under the DSM-IV, scores between 61 to 70 contemplates mild 
symptoms, scores 51 and 60 represent only moderate symptoms, 
and scores between 41 to 50 reflects a serious level of 
impairment.  As a consequence, the Board does not find that 
the GAF scores of record, taken as a whole, support a higher 
evaluation.  Rather, the currently assigned 50 percent 
evaluation fully contemplates the Veteran's disability 
picture as represented by the assigned GAF scores.

Moreover, the Board does not find that the Veteran is 
rendered unable to work on account of bipolar disorder.  In 
the September 2005 VA examination, the Veteran reported that 
he has maintained a job at the post office for the last seven 
years.  Although the Veteran has not been able to change his 
position at the post office due to time lost from work, the 
Veteran has maintained his current position.  The Board 
acknowledges the Veteran's reports of missing work due to his 
depression.  In April 2006, the Veteran submitted 
documentation showing that he had missed work due to his 
disability.  Despite this, the majority of the VA examiners 
and treating physicians have concluded that the Veteran's 
symptoms are interfering with his occupational and social 
functioning to a moderate degree.  The most recent VA 
examination assigned a GAF score of 60 which represents only 
moderate symptoms.   

Overall, the evidence does not support an evaluation in 
excess of 50 percent for bipolar disorder, and the Veteran's 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2009)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under a 
diagnostic code that evaluates mental disorders.  This 
Diagnostic Code essentially takes into account the 
symptomatologies of depression and bipolar disorder reported 
in the record.  As such, the schedule is adequate to evaluate 
the disability, and referral for consideration of an 
extraschedular rating is not warranted.  Since the schedular 
evaluation contemplates the claimant's level of disability 
and symptomatology, the Board does not need to determine 
whether an exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that the 
Veteran's bipolar disorder has not markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned 50 percent evaluation, and he has been able 
to maintain employment at the post office for the last seven 
to eight years.  Also, there is no evidence of frequent 
hospitalizations.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.




ORDER

A 50 percent evaluation for bipolar disorder, previously 
diagnosed as depression, beginning March 30, 2004, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

Entitlement to increased evaluations for bipolar disorder, 
previously diagnosed as depression, evaluated as 50 percent 
beginning March 30, 2004, is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


